DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of US 62/528,450 filed July 4, 2017. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/025278 filed July 3, 2018.
Claim Status
Claims Filing Date
January 20, 2022
Amended
1
Pending
1-15
Withdrawn
8-15
Under Examination
1-7


Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
The last three lines “performing the increase and decrease of temperature being performed by contacting”.  
Withdrawn Claim Objection
The following objection is withdrawn due to claim 1 amendment:
Lines 1-2 “having a composition represented by the following Compositional Formula (A)” and lines 3-4 “having a composition consisting of Fe, Si, B, C, and unavoidable impurities”.  
Response to Arguments
Raybould in view of (1) either one of Francoeur or Azuma, (2) one of Francoeur, Herzer, or Hasegawa, and (3) either one of Wakeda or Kumar
Applicant’s claim amendments and arguments, see claim 1 lines 14-17 and Remarks pg. 9 Section 2.c. para. 2, filed January 20, 2022, with respect to Raybould in view of (1) either one of 
Raybould teaches continuously feeding the strip S between hot plates 22 of an annealer 20 (i.e. the heat transfer medium is the heated air between the hot plates 11 and the ribbon) (9:5-10, Fig. 1) and cooled by a cooling means such as compressed air jets (i.e. the heat transfer medium is the cooling jet air) (7:30-33).
	The applicant persuasively argues that Raybould continuously feeds the strip S continuously between the hot plates 22 of the annealer 20 and the composite strip never contacts a hot plate (Raybould 9:8-9) (Remarks pg. 9 Section 2.c. para. 2).
Double Patenting
	The applicant argues the double patenting rejection over US App No. 16/626,459 has been overcome by the terminal disclaimer submitted January 20, 2022 (Remarks pg. 10 Section 2.b.).
	The terminal disclaimer filed January 20, 2022 for US App No. 16/626,459 was approved January 20, 2022. Therefore, the double patenting rejection is withdrawn.
New Grounds
In light of claim amendment and upon further consideration, a new grounds of rejection is made over Raybould in view of (1) Herzer ‘618, (2) Schumacher, (3) either one of Francoeur or Azuma, (4) one of Francoeur, Herzer, or Hasegawa, and (5) either one of Wakeda or Kumar.
Claim Interpretation 
Claim 1 lines 14-17 “the increase of temperature…and the decrease of a temperature…by allowing the amorphous alloy ribbon to travel…in a state…that is traveling contacts a contact surface of a heat plate or a cooling plate” will be given the broadest reasonable interpretation of requiring the increase of temperature by contacting a contact surface of a heating plate and the decrease of temperature by contacting a contact surface of a cooling plate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-11 “decreasing a temperature…to a temperature of a heat transfer medium” and lines 14-17 “the decrease of temperature…in which the amorphous alloy ribbon that is travelling contacts a contact surface of a heating plate or a cooling plate” renders the claim indefinite. It is unclear if and/or how the heat transfer medium and the surface of a heating plate or a cooling plate are related. The surface of the plate could be the heat transfer medium or the heat transfer medium could be different from the surface of the plate. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the heat transfer medium being either the same as or different from the cooling plate. 
Claim 7 lines 2-4 “a contact surface of the heat transfer medium” renders the claim indefinite. It is unclear if and/or how this claim limitation is related to claim 1 line 17 “a contact surface of a heating plate or a cooling plate”. The surface of the plate could be the heat transfer medium or the heat transfer medium could be different from the surface of the plate. For the purpose of examination claim 7 will be given the broadest reasonable interpretation of the heat transfer medium being either the same as or different from the cooling plate.
Claims 2-6 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould (US 4,782,994) in view of (1) Herzer ‘618 (US 2003/0226618), (2) Schumacher (US 1,747,145), (3) either one of Francoeur (US 2013/0139929) or Azuma (US 2012/0049992), (4) one of Francoeur (US 2013/0139929), Herzer (US 2014/0104024), or Hasegawa (US 5,650,023), and (5) either one of Wakeda (Wakeda. Controlled rejuvenation of amorphous metals with thermal processing. Scientific Reports. Published 26 May 2015. 5:10545.) or Kumar (Kumar et al. Critical fictive temperature for plasticity in metallic glasses. Nature Communications. Published 26 Feb 2013. 1-6. Citations as page:column:paragraph.).
Regarding claim 1, Raybould teaches in-line annealing of amorphous ribbon (1:6-10) that is a continuous process and provides a relatively ductile product that is easier to handle (2:20-28, 3:57-62, 5:45-49, 6:52-59, 9:25-33) by continuously feeding the strip S between hot plates 22 of an annealer 20 (i.e. the temperature increasing step is in a state in which the amorphous alloy ribbon is travelling) (9:5-10, Fig. 1) to rapidly heat to an annealing temperature at a rate of 10^2 to 10^4 °C/second (100 to 10,000 °C/sec) (i.e. increasing a temperature at an average temperature increase rate of from 50°C/sec to less than 800°C/sec) (2:35-39, 6:35-45, 8:58-61) to a temperature of 420 to 520°C (i.e. a target maximum temperature that is in a range of from 410°C to 480°C) (2:60-61, 6:60-66, 9:13-15) then cooled by a cooling means (i.e. decreasing a temperature of the thus heated amorphous alloy ribbon from the target maximum temperature to a temperature of a heat transfer medium for temperature-decreasing and the temperature decreasing step is in a state in which the amorphous alloy ribbon is travelling) (7:30-33), where the strip is maintained in tension throughout the annealing process (i.e. the amorphous alloy ribbon travels in a tensioned state) such that it is optimized to prevent deterioration of magnetic properties (3:1-12, 9:5-10), and controlling annealing temperature and tension during annealing and cooling to optimize magnetic properties (7:47-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Raybould teaches heating the strip between hot plates (2:35-39, 6:35-45, 8:58-61, 9:5-10, Fig. 1), but is silent to the increase in temperature resulting from contact of a contact surface of a heating plate.
Herzer ‘618 teaches a method for continuously annealing metallic ribbons (i.e. an alloy ribbon that is travelling) ([0001], [0011]) by annealing in an oven 21 ([0029], Fig. 1) with an annealing fixture 30 ([0031], Fig. 2), so that the ribbon contacts the hot walls of the upper and lower part 32, 33 of the annealing fixture (i.e. the increase in temperature results from the amorphous alloy ribbon contacts a contact surface of a heating plate) ([0033]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to perform the heating by the ribbon contacting the hot plates because direct contact of the metallic ribbon with a heat reservoir allows for good and quick heat transfer (Herzer ‘618 [0010]) with improved processing efficiency (Herzer ‘618 [0011]), higher annealing speeds (Herzer ‘618 [0012], [0015]), and improved thermal contact (Herzer ‘618 [0014]). 
Raybould teaches cooling by cooling means (7:30-33), but is silent to the decrease in temperature resulting from contact of a contact surface of a cooling plate.
Schumacher teaches a method of chilling continuous lengths of strip after heating (1:1-4) by coming into contact with cooling plates as the strip travels from the heating step and cooling to a desired temperature (1:5-13, 2:71-76) such that the plates are in contact with the plate (1:65-68, 2:103-105).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould for the cooling means to be a cooling plate because it keeps the strip in a flat condition, preventing bending or warping while chilling (Schumacher 1:5-13).
Raybould teaches the amorphous or glassy ribbon for use in cores for electrical transformers (1:13-17), but is silent to preparing an amorphous alloy ribbon having a composition consisting of Fe, Si, B, C, and unavoidable impurities that satisfy a composition of 13.0 to 16.0 atom% B, 2.5 to 5.0 atom% Si, 0.20 to 0.35 atom% C, and 79.0 to 83.0 atom% Fe.
Francoeur teaches an amorphous alloy ribbon for use as a magnetic core ([0001]) with a composition of 80 to 84 at% Fe, 8 to 18 at% B, 0 to 5 at% Si, and 0 to 3 at% C ([0077], [0079], [0161]).
 It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to use the composition of Francoeur because this amorphous alloy composition is ductile (Francoeur [0161]), a property desired by Raybould to improve handling (Raybould 2:21-28, 5:43-49, 6:52-59, 9:25-33, 65-67). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Azuma teaches a ferromagnetic amorphous alloy ribbon for use in transformer cores ([0002]) that is prepared ([0027]) with a composition of 80.5 to 83 at% Fe, 0.5 to 6 at% Si, 12 to 16.5 at% B, and 0.01 to 1 at% C ([0007], [0034], [0035]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to use the composition of Azuma because the Fe content results in a saturation induction level of 1.60 T or more without reducing thermal stability and ribbon formability, the Si improves formability, enhances thermal stability, and achieves saturation induction levels and high B-H squareness ratios, the B content contributes to formability and saturation induction level without these effects being diminished, and the C achieves high B-H squareness ratio and high saturation induction without reducing surface tension (Azuma [0034], [0035]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).	
Raybould teaches maintaining the strip in tension throughout the annealing process to prevent deterioration of magnetic properties (3:1-12, 9:5-10), but is silent to the amount of applied tensile stress.
Francoeur teaches an amorphous alloy ribbon for use as a magnetic core ([0001]) manufactured by in-line annealing ([0153]) including tensioning the amorphous alloy ribbon during thermal treatment ([0041]) at 25 to 200 MPa ([0043], [0101]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 25 to 200 MPa because it favors the development of magnetic anisotropy in the ribbon (Francoeur [0045], [0103], [0204]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Herzer teaches an alloy for use as a magnet core ([0003]) with a continuous heat treatment under a tension of 10 to 250 MPa ([0037], [0038], [0046]-[0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 25 to 250 MPa because it produces the desired magnetic properties (Herzer [0037], [0046]), such as u, Ha, Hc, Ji/Js, and NL of the magnet (Fig. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Alternatively, Hasegawa teaches a metallic glass alloy (1:15-18) annealed to enhance magnetic properties (2:66-67, 3:1-3) by applying tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) (7:65-67).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to apply tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) because it increases the magnetic bias, Hb2 (Hasegawa col. 10 Tables V, VI, and VII where for the same annealing ribbon speed an increase in tension increased Hb2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Raybould teach producing a ductile ribbon and avoiding embrittlement (2:21-28), but is silent to an average temperature decrease rate of from 120°C/sec to less than 600°C/sec.
Wakeda teaches improving the deformability of amorphous metals that usually exhibit macroscopic brittle fracture modes by controlling the quench rate after annealing (abstract, Fig. 1) where cooling rate after annealing impacts whether the change in potential energy and enthalpy is negative or positive (Fig. 2) and determines whether aging or rejuvenation occurs, higher cooling rate lead to a rejuvenated glass with high energy/volume (Results and Discussion: Rejuvenation map, Fig. 3), rejuvenation is the opposite of aging, and brittle nature is improved by rejuvenation (pg. 1 para. 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to control the cooling rate after annealing to rejuvenate the amorphous metal and not age it because this improves the deformability, reducing the brittle nature of the amorphous metal (abstract, pg. 1 para. 1). The cooling rate is a result-effective variable where the higher the rate, the more the glass is rejuvenated and not aged (Wakeda Results and Discussion: Rejuvenation map, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Alternatively, Kumar teaches the effect of cooling rate on room-temperature plasticity of metallic glasses (abstract) and that annealing metallic glasses induces embrittlement (2:1:1-2) where TTT diagrams for embrittlement of metallic glasses can be made showing the boundary between ductile and brittle behavior (Fig. 3), sufficiently fast cooling rate forms a ductile BMG (3:2:3), Fe-based BMGs (bulk metallic glasses) are typically brittle and become ductile when cooled at higher rates (3:2:2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Raybould to control the cooling rate after annealing to cool sufficiently fast so that the amorphous alloy is ductile (Kumar 3:2:2, Fig. 3), the same desired property of the amorphous ribbon of Raybould (Raybould 2:21-28). The cooling rate is a result-effective variable where the higher the rate, the more ductile the glass (Kumar 3:2:2-3, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).. Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claim 2, Raybould teaches rapidly heating to an annealing temperature at a rate of 10^2 to 10^4 °C/second (100 to 10,000 °C/sec) (i.e. increasing a temperature at an average temperature increase rate of from 60°C/sec to 760°C/sec) (2:35-39, 6:35-45, 8:58-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Wakeda teaches improving the deformability of amorphous metals that usually exhibit macroscopic brittle fracture modes by controlling the quench rate after annealing (abstract, Fig. 1) where cooling rate after annealing impacts whether the change in potential energy and enthalpy is negative or positive (Fig. 2) and determines whether aging or rejuvenation occurs where higher cooling rate lead to a rejuvenated glass with high energy/volume (Results and Discussion: Rejuvenation map, Fig. 3), rejuvenation is the opposite of aging, and brittle nature is improved by rejuvenation (pg. 1 para. 1). The cooling rate is a result-effective variable where the higher the rate, the more the glass is rejuvenated and not aged (Wakeda Results and Discussion: Rejuvenation map, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). Further, the optimum or workable range of the result-effective variable (i.e. cooling rate) is characterized as routine experimentation. MPEP 2144.05(II)(B).
Alternatively, Kumar teaches the effect of cooling rate on room-temperature plasticity of metallic glasses (abstract) and that annealing metallic glasses induces embrittlement (2:1:1-2) where TTT diagrams for embrittlement of metallic glasses can be made showing the boundary between ductile and brittle behavior (Fig. 3), sufficiently fast cooling rate forms a ductile BMG (3:2:3), Fe-based BMGs (bulk metallic glasses) are typically brittle and become ductile when cooled at higher rates (3:2:2). The cooling rate is a result-effective variable where the higher the rate, the more ductile the glass (Kumar 3:2:2-3, Fig. 3). Similarly, applicant recites controlling the temperature decrease rate to suppress embrittlement (i.e. reduce the brittle nature of the amorphous metal) (Applicant’s specification [0056]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine
Regarding claim 3, Raybould teaches the strip is maintained in tension throughout the annealing process (i.e. the amorphous alloy ribbon travels in a tensioned state) such that it is optimized to prevent deterioration of magnetic properties (3:1-12, 9:5-10).
Francoeur teaches tensioning the amorphous alloy ribbon during thermal treatment ([0041]) at 25 to 200 MPa ([0043], [0101]). 
Alternatively, Herzer teaches a continuous heat treatment under a tension of 10 to 250 MPa ([0037], [0038], [0046]-[0048]).
Alternatively, Hasegawa teaches annealing to enhance magnetic properties (2:66-67, 3:1-3) by applying tension of 0 to 7.2 kg/mm2 (i.e. 0 to 71 MPa) (7:65-67).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Francoeur teaches 0 to 5 at% Si ([0077], [0079], [0161]).
Alternatively, Azuma teaches 0.5 to 6 at% Si ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Francoeur teaches 80 to 84 at% Fe ([0077], [0079], [0161]).
Alternatively, Azuma teaches 80.5 to 83 at% Fe ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 6, Francoeur teaches 8 to 18 at% B ([0077], [0079], [0161]).
Alternatively, Azuma teaches 12 to 16.5 at% B ([0007], [0034], [0035]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Raybould in view of Herzer ‘618 and Schumacher teach in-line (i.e. flat plane) annealing of amorphous ribbon (Raybould 1:6-10) that is a continuous process and provides a relatively ductile product that is easier to handle (Raybould 2:20-28, 3:57-62, 5:45-49, 6:52-59, 9:25-33) using an apparatus 10 (Raybould 5:43-49, Fig. 1) by continuously feeding the strip S between hot plates 22 of an annealer 20 (6:35-45, 9:5-10, Fig. 1) where the strip comes in contact with the hot walls (Herzer ‘618 [0033]) (i.e. a contact surface of the heat transfer medium that increases the temperature of the amorphous alloy is arranged in a flat plane)  then cooling by a cooling means 31  (Raybould 7:30-33, Fig. 1) by coming into contact with cooling plates as the strip travels from the heating step and cooling to a desired temperature (Schumacher 1:5-13, 2:71-76) such that the plates are in contact with the plate (Schumacher 1:65-68, 2:103-105) (i.e. a contact surface of the heat transfer medium that decreases the temperature of the amorphous alloy is arranged in a flat plane).
Related Art 
Francoeur (Francoeur et al. Continuous-annealing method for producing a flexible, curved, soft magnetic amorphous alloy ribbon. Journal of Applied Physics 111, 07A309 (2012))
	Francoeur teaches continuous annealing a Metglas2605HB1 (i.e. contains Fe, B, and Si) amorphous alloy ribbon with heating and cooling rates above 10,000 °C/s to preserve most of the alloy as-cast ductility state (abstract) to a temperature of 460°C while applying a tensile stress of 75 MPa (Experimental, Fig. 3). The heating and cooling rates of 10,000 °C/s fall outside the claimed ranges of heating at a rate of 50 to 800°C/s and cooling at a rate of 120 to 600°C/s. The composition of Metglas205HB1 does not include C.
Yoshizawa (US 2010/0040503)
	Yoshizawa teaches an amorphous alloy ribbon ([0001]) with a composition including Fe, Co, Cu, and B ([0012]) annealed at 350 to 470°C with an average heating rate of 0.1 to 10,000 °C/min (0.002 to 167 °C/s) to inhibit the coercive force from increasing ([0023]). The composition of Yoshizawa does not read on that claimed. Yoshizawa is silent to applying a tensile stress and the cooling rate after annealing.
Senno (US 4,288,260)
	Senno teaches heat treating amorphous alloy ribbons (1:9-15) continuously (2:3-8) by contacting the ribbon with a stationary heating body (2:37-39, 4:29-53, Fig. 1(a)) to heat treat under quite strict controlling conditions (2:45-50).
Taub (US 4,482,402)
Taub teaches optimizing the magnetic properties of magnetic alloys in amorphous form (1:10-15) performed on a ribbon moving continuously that is rapidly heated at a rate of 300°C/min or greater using direct contact (4:34-46. 10:10-22) followed by sufficient rapid cooling to prevent any significant additional structural relaxation and/or crystallization (9:53-59, 10:23-32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735